Citation Nr: 0631675	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-07 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
sexual harassment and personal assault, to include 
headaches, anxiety, post-traumatic stress disorder (PTSD) 
and/or an adjustment disorder. 
 
2.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from February 1962 through 
January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The case is now before the Board for 
appellate review.

Throughout the course of this appeal the veteran has 
separately raised claims stemming from the alleged in-
service personal assault.  While the issues were separately 
developed at the RO level, the statements and evidence 
submitted lead to a single issue of residuals of sexual 
harassment and personal assault in service.  As such, the 
issue has been recharacterized as seen in the case caption, 
above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for both residuals 
of sexual harassment and personal assault, and for 
cataracts.  She has not received a VA examination for either 
issue.  A VA examination is warranted when there is not 
sufficient evidence to decide the claim, but there is 
evidence of a current disability, evidence of an in-service 
event, injury or disease, and a possibility of association 
between the two.  38 C.F.R. § 3.159(c)(4) (2006).

With regard to the veteran's claim for residuals of sexual 
harassment and personal assault, the claims folder contains 
evidence of a current diagnosis of anxiety disorder and 
PTSD.  See November 2003 letter from Faith J. Wright, LCSW-
DCSW referring to the veteran's treatment with Kaiser 
Permanente's Behavioral Health Department.  There are also 
several lay statements in the file memorializing and in-
service event, as well as a January 1964 handwritten note in 
the veteran's service medical records, which memorialized 
the veteran's complaints of an inability to sleep and 
depression.  The very nature of this evidence creates the 
possibility of a connection between any in-service incident 
and the veteran's current condition.  As such, a VA 
examination is warranted under 38 C.F.R. § 3.159(c)(4).

With regard to the veteran's cataracts claim, she has 
submitted private treatment records from Dr. Rose Eng, an 
optometrist, which indicate some vision loss.  A July 2002 
record from Clayton Eye Center shows mild edema in the right 
eyelid with mild nearsightedness.  The ophthalmoscopy 
portion of the report shows specks drawn into diagrams of 
the eye, but those diagrams are not further analyzed.  In 
service, the veteran was treated for a foreign object in the 
left eye in August 1963, and also for lesions on the right 
eye in January 1965.  In the January 1965 report, the 
physician noted, "be alert for corneal involvement."  Thus, 
there is evidence of current symptomology regarding the eye, 
and of some treatment for eye issues in-service, but no 
medical opinion as to whether any current disability is 
related to the in-service treatment.  As such, an 
examination is warranted under  
38 C.F.R. § 3.159(c)(4).

In addition, any outstanding private or VA treatment records 
with regard to either of the veteran's claimed disabilities 
should be obtained under 38 C.F.R. § 3.159(c)(1)-(2) (2006).  
Also, the veteran indicated that she filed a report with the 
Guard Duty Station at the Long Beach Naval Station at the 
time of her personal assault.  It does not appear from the 
record that VA has attempted to acquire any reports from the 
Long Beach Naval Station, as is required under 38 C.F.R. 
§ 3.159(c)(2).

Finally, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter 
must be remanded for proper notice under 38 C.F.R. 
§ 3.159(b)(1), including corrective notice under Dingess.


Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has satisfied its duty 
to notify the veteran, including issuing 
corrective notice that is compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   
 
2.  Contact the veteran and obtain 
information, including physicians names, 
addresses, and dates of treatment, for any 
VA and private treatment she has received 
for both her eye disability and for any 
residuals of sexual harassment and 
personal assault, including anxiety and 
PTSD.  Obtain fully executed 
authorizations to obtain records for the 
private physicians.  Then, obtain all 
available, non-duplicative treatment 
records in relation to either of the 
veteran's claims and associate those 
records with the claims folder. 
 
3.  Obtain any records from the Long Beach 
Naval Station's Guard Duty office that may 
memorialize the veteran's claim of 
personal assault in service.  Associate 
any records obtained with the claims 
folder. 
 
4.  Once the above development is 
complete, afford the veteran a VA eye 
examination to determine the nature and 
etiology of any current eye disability.  
The claims folder should be provided to 
and reviewed by the examiner.  Any 
necessary tests and studies should be 
conducted.  And, after diagnosing any 
current eye disability, the examiner 
should offer an opinion regarding the 
etiology of the veteran's eye disorder by 
addressing the following question:  is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's eye disorder was caused by 
disease or injury during service?  A 
complete rationale should be provided for 
any opinion expressed. 
 
5.  Afford the veteran a VA mental 
examination and/or PTSD examination to 
determine the nature and etiology of any 
current residuals of in-service sexual 
harassment and/or personal assault.  The 
claims folder should be provided to and 
reviewed by the examiner.  Any necessary 
tests and studies should be conducted.  
After diagnosing any current disability, 
the examiner should offer an opinion 
regarding the etiology of the veteran's 
diagnosed mental disorder by addressing 
the following question:  is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's mental 
disorder was caused by sexual harassment 
or personal assault or any other event of 
service?  A complete rationale should be 
provided for any opinion expressed. 
 
6.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond. 


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


